Citation Nr: 0628983	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for spondylosis at L5, 
with history of lumbar strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1973 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Spondylosis at L5 with history of lumbar strain is manifested 
by pain, stiffness, weakness, and severe limitation of 
motion; there is no evidence of ankylosis or pronounced 
intervertebral disc syndrome or neurologic deficit.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
February 2004, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in April 2004 
instructed the veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  The letter described the types of 
evidence that could be submitted to show that the veteran's 
service-connected low back disability had increased in 
severity.  The letter also indicated that VA would make 
reasonable efforts to help the appellant obtain evidence 
supportive of his claim.  It described the evidence that had 
been received and noted that VA was responsible for obtaining 
certain types of evidence.  The veteran's claim was 
subsequently adjudicated in June 2004.  Thus, the notice 
provided was in compliance with Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In addition, pertinent VA and private treatment records have 
been associated with the claims folders, and VA examinations 
have been carried out.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that the duty to assist requirements of the VCAA and the 
implementing regulations have been satisfied with respect to 
the veteran's claim.




Factual Background

Service connection has been in effect for spondylosis since 
January 1995.  The veteran submitted the instant claim in 
February 2004.

A March 2003 VA treatment record indicates the veteran's 
complaint of back pain after coughing.  He reported that the 
pain radiated down the outside of his leg.  He denied bladder 
or bowel problems.  Physical examination revealed paraspinal 
muscle spasm.  Range of motion was restricted in all 
directions.  The assessment was acute low back ache secondary 
to osteoarthritis.  

An April 2003 physical therapy record notes the veteran's 
report of back problems for 30 years, since he was in the 
service.  He indicated that he had occasional numbness in his 
legs, as well as shooting pain.  Straight leg raising was 
negative bilaterally.  Active range of motion was somewhat 
limited in all planes.  Strength was grossly 5/5.  The 
veteran was given various exercises.  

In October 2003 the veteran complained of a recent 
exacerbation of low back pain.  He reported occasional giving 
away of his lower extremities and numbness in the anterior 
bilateral thighs.  Although he described incidences of bowel 
and bladder incontinence in the previous six months, he 
attributed such symptoms to episodes of blacking out.

On VA neurological consultation in November 2003, the veteran 
complained of chronic back pain brought on by just about any 
movement.  He stated that he had severe shooting pains down 
his legs and tingling in the front of his legs.  Examination 
revealed sensation intact to vibration in the toes.  The 
veteran walked on his heels and toes in tandem.  Straight leg 
raising was negative.  The impression was recurrent back 
pain, probably secondary to facet arthropathy with spasm.  

A VA examination was conducted in April 2004.  The veteran 
reported acute flare-ups two to three times per year, lasting 
one to two days.  He indicated that he had intermittent loss 
of consciousness with incontinence of urine or stool.  The 
examiner noted that while it seemed improbable, the veteran 
associated such episodes with flares of back pain.  On 
physical examination, straight leg raising and Lesegue's 
signs were negative bilaterally.  The veteran could resume a 
sitting position from reclining using his elbows for leverage 
and support, with minimal pain behavior.  There was 
scoliosis, with the right iliac crest .75 centimeter higher 
than the left.  The lumbar spine was hyperlordotic.  Waddel's 
signs were negative.  The veteran was able to heel and toe 
walk without difficulty, though he complained that walking on 
the toes caused his toes to feel numb.  Range of motion 
testing was reported in degrees prior to and after repetitive 
activity, with forward flexion of 45/55 limited by stiffness 
and pain, extension of 18/27 limited by pain and balance 
problems, left lateral flexion of 18/20 limited by pain and 
stiffness, right lateral flexion of 32/13 limited by post 
activity stiffness, left lateral rotation of 6/20 limited by 
stiffness, and right lateral rotation of 6/11 limited by pain 
and spasms.  There was patchy loss of sensation on the left 
anterior thigh consistent with an L3-4 nerve root 
impingement.  X-rays revealed degenerative spondylosis with a 
vacuum disk at L5-S1 and spondylosis of L5 with first degree 
spondylolisthesis.  There was spurring on most of the lumbar 
vertebrae.  An MRI revealed a central disk bulge/protrusion 
indenting the ventral thecal sac and causing mild to moderate 
left lateral recess and stenosis at L3-4 and L5-S1.  There 
was a grade one to two spondylolisthesis secondary to 
bilateral L5 spondylosis.  There was moderate bilateral 
neural foraminal stenosis and mild to moderate left lateral 
recess stenosis.  The diagnoses were chronic lumbar 
sprain/strain, noted to be productive of moderate functional 
impairment; and chronic degenerative disk disease of the 
lumbar spine more likely than not secondary to the chronic 
lumbar sprain/strain.  The examiner noted that the veteran's 
reported syncopal episodes were probably secondary to 
cerebral or cardiac malfunction and not likely to be related 
to his back injury.

A VA treatment record dated in July 2004 indicates that the 
veteran had an exacerbation of pain and that medication did 
not relieve it.  

An additional VA examination was carried out in February 
2005.  The veteran reported urinary and fecal incontinence, 
as well as erectile dysfunction.  However, the examiner 
indicated that such symptoms were not related to his back 
disability.  The veteran endorsed flare-ups every one to two 
months, lasting four to seven days.  He stated that he could 
not do anything during bad flare-ups and that he used a 
wheelchair during such episodes.  He complained of severe 
spasms of the low back.  On physical examination, the 
veteran's posture was normal.  His gait was antalgic.  There 
was a one half inch difference in the circumference of the 
veteran's calves.  Mild scoliosis was noted.  The examiner 
indicated that there was no ankylosis.  There was moderate 
spasm of the left lumbar sacrospinalis, as well as moderate 
guarding and severe pain with motion.  On the left, there was 
moderate pain with motion.  Active range of motion was 
reported as flexion to 50 degrees with pain at 50 degrees, 
extension to 10 degrees with pain beginning at five degrees, 
left lateral flexion to 10 degrees with pain beginning at 
five degrees, right lateral flexion to 22 degrees with pain 
beginning at 22 degrees, left lateral rotation to 10 degrees 
with pain beginning at five degrees, and right lateral 
rotation to 15 degrees with pain beginning at 15 degrees.  
Passive range of motion included flexion to 52 degrees with 
pain beginning at 50 degrees, extension to 10 degrees with 
pain beginning at five degrees, left lateral flexion to 10 
degrees with pain beginning at five degrees, right lateral 
flexion to 22 degrees with pain beginning at 22 degrees, left 
rotation to 10 degrees with pain beginning at five degrees, 
and right lateral rotation to 15 degrees with pain beginning 
at 15 degrees.  Against strong resistance, the veteran could 
flex to 45 degrees, and extend to five degrees.  Lateral 
flexion against resistance was five degrees to the left and 
15 degrees to the right.  Lateral rotation against resistance 
was 5 degrees to the left and 10 degrees to the right.  After 
repeated motion, flexion was to 40 degrees, extension to 10 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 15 degrees, left lateral rotation to five degrees, 
and right lateral rotation to 10 degrees, all limited by 
pain.  Muscle tone was normal.  Sensory examination was 
normal.  Reflexes were normal.  Lasegue's sign was negative.  
The diagnosis was chronic lumbar back strain with 
degenerative spondylosis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  The 
instant claim was received in February 2004, after the 
revisions to the regulations.

The veteran's low back disability is currently evaluated as 
40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain.  The general 
rating formula for disease and injures of the spine, 
specifically, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, provides as 
follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

A higher rating may also be contemplated for intervertebral 
disc syndrome, which is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

In order to warrant a higher evaluation for the veteran's low 
back disability under the general rating formula, the 
evidence must demonstrate unfavorable ankylosis.  Neither VA 
examiner identified ankylosis on examination of the veteran's 
spine.  In fact, February 2005 examiner specifically stated 
that there was no ankylosis.  As such, a higher evaluation 
under the criteria for lumbosacral strain is not available.

With regard to a higher rating under the criteria for 
intervertebral disc syndrome, on neurological examination in 
November 2003, sensation in the veteran's toes was intact to 
vibration.  Straight leg raising was negative.  On VA 
examination in April 2004, straight leg raising and Lasegue's 
sign were negative bilaterally.  The examiner concluded that 
the veteran's low back disability was productive of moderate 
functional impairment.  On VA examination in February 2005, 
sensory examination and reflexes were normal, and Lasegue's 
sign was negative.  In light of such evidence, the Board has 
determined that assessment of the veteran's low back 
disability pursuant to the neurologic criteria is not 
appropriate.  To the extent that some examination may have 
reflected a neurologic deficit, such findings have not been 
reproduced and the report is accorded little probative value.

The Board notes that the veteran is competent to report that 
his low back disability is worse.  However, he is not a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that an 
evaluation in excess of 40 percent for spondylosis at L5 with 
history of lumbar strain is not warranted.  More 
specifically, any implication that the back disorder requires 
the use of a wheelchair or results in bowel impairment, 
bladder impairment or periods of blackouts is unsupported and 
not reliable.


ORDER

Entitlement to an increased rating for spondylosis at L5 with 
history of lumbar strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


